DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Joseph P. Mehrle during a communication on March 7, 2022. 


The claims have been amended as follows: 

Claims 1-17.	(Canceled)

Claim 18.	(Currently Amended) A method , comprising:	registering, by a registration service of a retailer, a consumer with a loyalty 
sending, by the mobile application, a request for payment processing of the payment along with a Uniform Resource Locator (URL) link to a session between the retail terminal device and the mobile device for the transaction to the transaction server;	acquiring, by the transaction server, the request for payment processing of the payment and the URL link for the session;
generating, by the transaction server, a token identifying the consumer, the session, and the retailer;
the token 


displaying, by the retail terminal device, the token;
scanning, by the mobile application of the mobile device, the token from the retail terminal device;
signing, by the mobile application of the mobile device, the token;	
providing, by the mobile application of the mobile device, the token that is signed to the transaction server that the  
and	receiving, by the retail terminal device, the indication.


Claim 19.	(Previously Presented) The method of claim 18, wherein communicating further includes communicating with the consumer through one or more website pages of a web portal for an enterprise associated with the retail terminal device.

Claim 20.	(Canceled).

Claim 21. 	(Previously Presented) The method of claim 18, wherein the retail terminal device is a kiosk.

Reasons for Allowance

Claims 18, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 18 is directed to completing a transaction occurring between a consumer and an enterprise terminal device. Laracey (US 8,380,177 B2) Col. 4 lines 34-51, Col. 5 lines 41-59, Col. 7 lines 33-45, Col. 10 lines 32-Col. 11 line 3, Col. 11 lines 57-67, Col. 26 lines 32-45), identifying, by the retail terminal device, a processing point for the transaction where a payment is required from the consumer for proceeding with the transaction; (Col. 3 lines 66-Col. 4 line 11, Col. 4 lines 41-60, Col. 11 lines 57-67, Col. 15 lines 33-40, Col. 16 lines 16-26, Col. 23 lines 61-65, Col. 26 lines 32-61), receiving, by the transaction server, the token that is signed from the mobile application of the mobile device (Col. 3 lines 66-Col. 4 line 11, Col. 4 lines 41-60, Col. 11 lines 57-67, Col. 15 lines 33-40, Col. 16 lines 16-26, Col. 26 lines 32-61), processing, by the transaction server, the payment details completing payment for the transaction (Col. 4 lines 61-67, Col. 7 line 33-Col. 8 line 22, Col. 12 lines 39-46, Col. 26 lines 20-25), providing, by the transaction server, an indication to the retail terminal device indicating that the payment was processed for the transaction (Col. 7 lines 46-67, Col. 12 line 56- Col. 13 line 30, Col. 23 line 65-Col. 24 line 24, Col. 27 lines 7-11), receiving, by the retail terminal device, the indication (Col. 7 lines 46-67, Col. 12 line 56- Col. 13 line 30, Col. 23 line 65-Col. 24 line 24, Col. 27 lines 7-11) and wherein the preregistered account comprising payment details  (Col. 13 line 41-Col. 14 line 31)

Col. 5 lines 27-45), providing, by the mobile application of the mobile device, the token that is signed to the transaction server (Col. 5 lines 27-45), validating, by the transaction server, the token that is signed and that is received from the mobile device (Col. 5 line 57-Col. 6 line 8) and associating, by the transaction server, the token with the transaction, the consumer and [a preregistered account of the consumer], the payment, and the retail terminal device, [wherein the preregistered account comprising payment details based on a registered account associated with the consumer] (Col. 5 lines 27-45).
Furthermore, Ciancio et al. (US 7,618,318 B2) discloses registering, by a registration service of a retailer, a consumer with a loyalty program of the retailer (Col. 2 lines 31-40), obtaining, by the registration service, permission from the consumer during the registering for engaging transaction features of a transaction sever (Col. 2 lines 41-55) and providing, by the registration service, details of an account of the consumer with the retailer to the transaction server based on the obtaining, wherein the account is maintained as a preregistered account by the transaction server (Col. 8 lines 39-48, Col. 9 lines 17-28, Col. 14 lines 11-14).
Lastly, PATEL et al. (US 2012/0117181 A1) discloses providing, by a transaction server, a mobile application, to a mobile device of the consumer for the consumer to interact with the transaction server and a retail terminal device of the retailer (¶0015).


-	sending, by the mobile application, a request for payment processing of the payment along with a Uniform Resource Locator (URL) link to a session between the retail terminal device and the mobile device for the transaction to the transaction server
- 	acquiring, by the transaction server, the request for payment processing of the payment and the URL link for the session;
- 	generating, by the transaction server, a token identifying the consumer, the session and the retailer
-	providing, by the transaction server, the token to the retail terminal device; 
- 	displaying, by the retail terminal device, the token;
- 	scanning, by the mobile application of the mobile device, the token from the retail terminal device;

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/           Examiner, Art Unit 3685    

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685